DETAILED ACTION
Status of Claims
Claims 1-3 and 5-16 are pending.
Claims 6-10 are withdrawn.
Claims 1-3 and 5-16 were amended.
Claim 4 was cancelled.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Massage Warehouse (NPL https://www.massagewarehouse.co.uk/collections/couch-covers/disposable-face-rest-covers and https://www.youtube.com/watch?v=IfTbrygefW4), herein referred to as Massage Warehouse, in view of Clark (US 20180028776 A1), herein referred to as Clark.
Regarding claim 1, Massage Warehouse discloses a face rest cover designed to cover an opening in a treatment table (see figures 1-4, cover is designed to be placed over a face cradle or table opening), comprising slits that include a line-shaped longitudinal slit segment, which opens out on an edge of the face rest cover (see figures 1-4, the cover comprises at least two slits forming a Y shape and an opening in the junction between the slits seen in figure 1 where the longitudinal opening extends to the edge of the cover), and when the face rest cover is flipped open, cover segments bordering the longitudinal slit segment flip open evenly due to the T-shaped slit (portions of the cover adjacent to the longitudinal slit open evenly). Massage Warehouse does not explicitly teach comprising a T-shaped slit (4) that has a line-shaped longitudinal slit segment (5), which opens out on an edge of the face rest cover (1) and which has a line-shaped transverse slit segment (6) that meets an end of the longitudinal slit segment (5) and runs perpendicular to it, a longitudinal axis of the longitudinal slit segment running perpendicular to a longitudinal axis of the transverse slit segment. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Massage Warehouse to comprise the claimed T-shaped slits since it has been held that changes in shape are a matter of design choice where the absent persuasive evidence that the particular configuration of the claimed invention was significant. Massage Warehouse does not explicitly teach that the face rest cover is treated with fragrances. Clark, however, discloses air treatment systems and devices 10 comprising an aromatic scent 18 which may comprise a combination of different aromatic scents, scented essential oils, or extracts or chemically compounded scented fragrances (see paragraph [0037]) for the purpose of facilitating therapeutic treatment for a person, see paragraph [0040]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Massage Warehouse to have a scented agent infused into the material of the face cover order to provide a pleasant therapeutic scent to a user lying thereon. 
Regarding claim 2, Massage Warehouse (in view of Clark) teaches wherein the longitudinal slit segment runs along a straight line (Massage Warehouse, see figure 1).
Regarding claim 3, Massage Warehouse (in view of Clark) teaches wherein the T-shaped slit has mirror symmetry about the longitudinal axis of the longitudinal slit segment (Massage Warehouse, see figures 1-4, the cover is symmetrical along the longitudinal slit).
Regarding claim 5, Massage Warehouse (in view of Clark) teaches the longitudinal slit segment opens out directly at the transverse slit segment. Examiner notes that inherency based on the discovery of a new property. "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). In particular, the slits in their perpendicular configuration allow for portions of the face hole cover of Massage Warehouse to extend outwardly.
Regarding claim 11, Massage Warehouse (in view of Clark) does not explicitly teach the face rest cover comprises a square contour, wherein the longitudinal slit segment runs along a plane symmetry. Massage Warehouse discloses covers that are rectangular in shape with rounded corners (see figure 1), however, “The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.” In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). In this particular case, the device would not operate differently if the shape was rectangular or squared where said shape is a matter of design choice.
Regarding claim 12, Massage Warehouse (in view of Clark) teaches the face rest cover comprises pulp. Massage Warehouse teaches the face rest cover comprises cellulose material old and known in the art to be manufactured from pulp.
Regarding claim 13, Massage Warehouse (in view of Clark) teaches the face rest cover comprises absorbent paper. Massage Warehouse teaches the face cover comprises cellulose materials considered to be absorbent paper since the purpose is to provide protection to a massage table and absorb an occupant’s sweat and bodily oils.
Regarding claim 14, Massage Warehouse (in view of Clark) teaches the face rest cover comprises a nonwoven fabric. Massage Warehouse teaches the face cover comprises cellulose materials considered to be nonwoven fabric.
Regarding claim 15, Massage Warehouse (in view of Clark) teaches the fragrances are essential oils (see Clark, paragraph [0037]).
Regarding claim 16, Massage Warehouse (in view of Clark) teaches the fragrances are aromatic substances (see Clark, paragraph [0037]).
	
Response to Arguments
Applicant’s arguments, filed 10/16/2022, with respect to the rejection(s) of claim(s) 1-3, 5, and 11-16 under 35 U.S.C. §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Massage Warehouse.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner notes that the prior art cited on PTO-892 but not relied upon for this rejection discloses patient face covers relevant in scope and structure to the claimed invention. The references relied upon for the rejections presented include Massage Warehouse and Clark.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS F LOPEZ whose telephone number is (571)272-5329.  The examiner can normally be reached on M-Th 9:30am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M. Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/ALEXIS FELIX LOPEZ/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
12/5/2022